                     Case 19-10953      Doc 21    Filed 11/27/19   Page 1 of 2
SO ORDERED.

SIGNED this 27th day of November, 2019.




                                UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF NORTH CAROLINA
                                     GREENSBORO DIVISION


   In Re:                                            )
                                                     )
   Jordan, Jimmy Daniel          xxx-xx-6500         )
   Jordan, Sheila Cox            xxx-xx-8151         )              No: 19-10953 C-13G
   1817 Yorktown Lane                                )
   Asheboro, NC 27203                                )
                                                     )
                                 Debtors.            )


                               ORDER CONFIRMING CHAPTER 13 PLAN

           The plan under Chapter 13 of the United States Bankruptcy Code filed by the Debtors on
   October 9, 2019, Docket No. 16 (“Plan”) having been properly served on all creditors and other
   parties in interest; and

          After notice and opportunity for hearing, it having been determined the Plan complies
   with the requirements of 11 U.S.C. §1325; it is

            ORDERED that the Plan is confirmed.

                                        [END OF DOCUMENT]
Case 19-10953   Doc 21   Filed 11/27/19   Page 2 of 2



                PARTIES TO BE SERVED
                    PAGE 1 OF 1
                   19-10953 C-13G


 ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
